Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present technology pertains to camera activation in a collaboration environment, and more specifically pertains to activating a camera for use in identifying a user in a manner that makes meeting participants in a collaboration environment aware of the camera activation.
In light of applicants arguments directed to rejection of claims and further search of prior art, claims 1-20 are allowable. Each of the independent claims 1, 10, 19 recite the distinguishing feature such as in response to detecting the triggering event comprising the determination that the user is present in the room or within the threshold proximity to the room, present a notification indicating that the recognition device and the recognition action are being activated to recognize the user in the room as recited in independent claim 19.  Similar feature is recited in other independent claims 1, 10.
Claims 1-20 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2013/0312018A1) to Elliot et al. discloses personalizing services using presence detection which teaches: [0033] The presence controller may communicate a trigPresence message to the STB associated with the room of the presence detecting device sourcing the POST arrive message. The trigPresence message may be transmitted through the first interface and defined according to EBIF to include identifying information specific to the occupant associated with the detected wireless device. The trigPresence message may include personalization information sufficient for use in personalizing services accessed through the STB. The STB may automatically process the personalization information in order to personalize user interaction with the STB and/or television. Optionally, a DisplayPresence message may be communicated from STB to the television to provide a greeting message or other notification sufficient to notify the occupants that their presence has been detected. FIG. 4 illustrates a greeting message 64 displayed in response to receipt of the DisplayPresence message in accordance with one non-limiting aspect of the present invention. The greeting message 64 may be displayed through the television and include information uniquely identifying the occupant, which for exemplary purposes is shown to correspond with displaying a "Hello John" message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651